UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DEBORAH DIANE FLETCHER, )
' )
Plaintiff, ) h
) Case: 1117-cv-00458
v. ) Assigned To : Unassigned
7 ) Assign. Date : 3/15/2017

APPEALS COURT CLERK OFFICE, ) Description: Pro Se Gen. Civ. (F-DECK)
‘ )
Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
her pro se civil complaint According to plaintiff, the Clerk of the United States Court of
Appeals has “denied plaintiff her constitution[al] rights to receive four awards that were file[d] in
[the] court system during October or November 2016.” Compl. at 2. She has asked this Court to

' “order the defen[d] ant to put these awards through and stop holding them.” Ia'.

Even if this Court had the authority to compel the D.C. Circuit to act, see Panko v.

» Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979) (“It seems axiomatic that a lower court may not
order the judges or officers of a higher court to take an action.”), cert. denied, 444 U.S. 1081

` (1980), it does not appear that plaintiff is entitled to the relief she seeks. Not one of the four
cases she identifies, see Compl. at 2, has been resolved in her favor. Seé F letcher v. Supergz'rl,
No. 16-7101 (D.C. Cir. Nov. 28, 2016) (dismissed for lack of timely notice of appeal); Fletcher
v. Reed, No. 16-7099 (D.C. Cir. Nov. 28, 2016) (dismissed for lack of timely notice of appeal);
Fletcher v. U.S. DislrictAttorney, No. l6-5278 (D.C. Cir. Jan. 30, 2017) (dismissed for lack of
prosecution); Fletcher v. Dep ’t of Ea'uc., No. 16-5275 (D.C. Cir. Jan. 30, 2017) (dismissed for

lack of prosecution).

 

   

 

nited St§tes District Judge